NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

    MOBILEYE VISION TECHNOLOGIES LTD.,
                  Appellant

                           v.

                  IONROAD, LTD.,
                       Appellee
                ______________________

                      2017-1984
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 95/002,012.
                  ______________________

                Decided: June 12, 2018
                ______________________

    DARREN M. JIRON, Finnegan, Henderson, Farabow,
Garrett & Dunner, LLP, Reston, VA, argued for appel-
lant. Also represented by ANTHONY J. LOMBARDI, DANIEL
C. TUCKER.

    PAUL MICHAEL SCHOENHARD, McDermott, Will &
Emery LLP, Washington, DC, argued for appellee. Also
represented by IAN BARNETT BROOKS, NICOLE JANTZI.
                 ______________________

 Before LOURIE, CLEVENGER, and REYNA, Circuit Judges.
2            MOBILEYE VISION TECHNOLOGIES    v. IONROAD, LTD.



LOURIE, Circuit Judge.
     Mobileye Vision Technologies Ltd. (“Mobileye”) ap-
peals from the final written decision of the United States
Patent and Trademark Office Patent Trial and Appeal
Board (“the Board”) in an inter partes reexamination
affirming the examiner’s rejection of claims 1–7 of U.S.
Patent 7,113,867 (“the ’867 patent”) as obvious. See
iOnRoad, Ltd. v. Mobileye Techs. Ltd., No. 2015-7925,
2016 WL 949027, at *8 (P.T.A.B. Mar. 11, 2016) (“Deci-
sion”). On appeal, Mobileye only challenges the Board’s
decision with respect to claim 6. Because the Board did
not err in its decision, we affirm.
                       BACKGROUND
     Mobileye owns the ’867 patent directed to a system for
estimating a time-to-contact between a moving vehicle
and an obstacle. See ’867 patent Abstract. The system
accomplishes this by recording successive images and
analyzing “the rate at which the separation between the
vehicle and obstacle” is changing. Id. col. 7 ll. 37–46. For
example, Figure 2B depicts a series of images starting at
the top with three obstacles “,” “,” and “+” in the left,
center, and right lanes of a roadway, respectively. See id.
fig. 2B. The obstacle “” in the center lane will collide
with the vehicle located at the origin “0,” but obstacles
“” and “+” in the left and right lanes will not. See id. col.
8 ll. 5–27, fig. 2B.
MOBILEYE VISION TECHNOLOGIES    v. IONROAD, LTD.            3




Id. fig. 2B.
    Notably, the lateral displacement, which is the dis-
tance between the obstacle and the origin along the X-
coordinate, of the obstacles in the left and right lanes will
decrease initially, “but at some point the separations
between” the vehicle “and the obstacles in the left and
right lanes” will “again increase.” Id. col. 8 ll. 12–16, fig.
2B. For the obstacle in the center lane, however, the
lateral displacement will “uniformly approach zero,”
where zero is the origin, indicating that the vehicle and
obstacle will collide. Id. col. 8 ll. 16–21, fig. 2B.
     Claim 6 and the claims from which it depends read as
follows:
4           MOBILEYE VISION TECHNOLOGIES    v. IONROAD, LTD.



    1. A time-to-contact estimate determination sys-
       tem for generating an estimate as to the time-
       to-contact of a vehicle moving along a roadway
       with an obstacle comprising:
        A. an image receiver configured to receive
           image information relating to a series
           of at least two images as the vehicle
           moves along a roadway; and character-
           ized by
        B. a processor configured to determine a
           scaling factor that defines a ratio be-
           tween a dimension length associated
           with two features of the obstacle in a
           first one of the at least two images and
           the same length between the same two
           features of the obstacle in a second one
           of the at least two images and uses the
           ratio to generate a time-to-contact es-
           timate of the vehicle with the obstacle.
    4. A system according to claim 1 wherein the at
       least two images comprises more than two im-
       ages.
    5. A system according to claim 4 wherein the pro-
       cessor processes the image information to de-
       termine a lateral displacement of the object
       relative to a position of the vehicle.
    6. A system according to claim 5 wherein the pro-
       cessor determines a likelihood of collision re-
       sponsive to whether or not the lateral
       displacement substantially uniformly ap-
       proaches zero.
Id. col. 10 ll. 8–21, 30–39 (emphasis added).
    iOnRoad, Ltd. (“iOnRoad”) filed a request for inter
partes reexamination of the ’867 patent arguing, inter
MOBILEYE VISION TECHNOLOGIES   v. IONROAD, LTD.           5



alia, that claim 6 would have been obvious over (1) Neil
D. Matthews, Visual Collision Avoidance, Advanced
Systems Research Group, Dept. of Elecs. & Comput. Sci.,
Univ. of Southampton (1994) (“Matthews”), (2) David N.
Lee et al., A theory of visual control of braking based on
information about time-to collision, 5 Perception 437
(1976) (“Lee”), and (3) U.S. Patent 4,257,703 (“Goodrich”).
Mobileye only challenges the Board’s findings with re-
spect to Goodrich. Goodrich teaches a collision avoidance
system that uses the “lateral translation of the block” to
predict “whether or not at its current lateral velocity, the
block will clear or intersect [with] the vehicle.” Goodrich
col. 5 ll. 4–9.
    The examiner rejected claim 6 as obvious over Mat-
thews, Lee, and Goodrich. Mobileye appealed to the
Board, and the Board affirmed the examiner’s rejection.
See Decision, 2016 WL 949027, at *7. It determined that
the combination of Matthews and Lee taught all of the
limitations in claims 1, 4, and 5, and that Goodrich taught
the “substantially uniformly approaches zero” limitation
in claim 6. See id. at *5–7. It found that Goodrich used
the lateral translation of an obstacle at a current lateral
velocity to determine the point of intersection, which it
reasoned was equivalent to determining when the lateral
displacement “substantially uniformly approaches zero.”
Id. at *7. Accordingly, the Board determined that the
combination of Matthews, Lee, and Goodrich rendered
claim 6 obvious. Id.
    Mobileye timely appealed the rejection of claim 6 to
this court. We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(4)(A).
                       DISCUSSION
    We review the Board’s legal determinations de novo,
In re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), and the
Board’s factual findings underlying those determinations
for substantial evidence, In re Gartside, 203 F.3d 1305,
6            MOBILEYE VISION TECHNOLOGIES    v. IONROAD, LTD.



1316 (Fed. Cir. 2000). A finding is supported by substan-
tial evidence if a reasonable mind might accept the evi-
dence to support the finding. Consol. Edison Co. v.
NLRB, 305 U.S. 197, 229 (1938). Obviousness is a ques-
tion of law based on underlying factual findings, including
“the scope and content of the prior art, differences be-
tween the prior art and the claims at issue, the level of
ordinary skill in the pertinent art, and any objective
indicia of non-obviousness.” Randall Mfg. v. Rea, 733
F.3d 1355, 1362 (Fed. Cir. 2013) (citing KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398, 406 (2007)).
    Only claim 6 is before us. Mobileye argues that the
Board’s claim construction of the “substantially uniformly
approaches zero” limitation to “merely mean[] that the
obstacle is closing in on the vehicle, and that they will
intersect,” see Decision, 2016 WL 949027, at *7 (internal
quotation marks omitted), reads out the “substantially
uniformly” part of the limitation. It further contends that
the “substantially uniformly” language in the claim
describes how the lateral displacement approaches zero,
not just whether it approaches zero. Goodrich, as Mo-
bileye characterizes it, does not base its collision determi-
nation on how the lateral displacement changes, because
it assumes a constant velocity. Mobileye argues that it
therefore does not teach the “substantially uniformly”
limitation in claim 6. Mobileye does not challenge the
Board’s findings with respect to the other prior art refer-
ences.
    iOnRoad responds that the Board expressly deter-
mined that Goodrich’s disclosure of a “lateral translation
of the block . . . whether or not at its current lateral
velocity, the block will clear or intersect [with] the vehi-
cle” satisfies the “substantially uniformly approaches
zero” limitation. This disclosure comes directly from
Goodrich’s specification, see Goodrich col. 5 ll. 4–9, which,
iOnRoad argues, is substantial evidence to support the
Board’s finding. iOnRoad also counters that Mobileye
MOBILEYE VISION TECHNOLOGIES   v. IONROAD, LTD.            7



waived its claim construction argument because it raised
the issue for the first time in its rebuttal brief before the
Board.
    We agree with iOnRoad that the Board’s finding that
Goodrich teaches the “substantially uniformly approaches
zero” limitation is supported by substantial evidence.
Mobileye’s arguments depend on distinguishing claim 6 of
the ’867 patent, which teaches estimating a time to colli-
sion using a lateral displacement, from Goodrich, which
teaches collision avoidance based on a lateral velocity.
Compare ’867 patent col. 8 ll. 12–21, col. 10 ll. 36–39, with
Goodrich col. 5 ll. 4–9. However, that is a distinction
without a difference. An object whose lateral displace-
ment over time is substantially uniform means that at
each time interval, it moves approximately the same
lateral distance. See ’867 patent fig. 2B. An object that
moves the same lateral distance per time interval is
moving at a constant lateral velocity. Cf. Oral Arg. at
11:45–53, Mobileye Vision Techs., Ltd. v. iOnRoad, Ltd.,
No. 2017-1984 (Fed. Cir. May 2, 2018), http://
oralarguments.cafc.uscourts.gov/default.aspx?fl=2017-
1984.mp3 (stating that there is general familiarity with
the concept that “distance equals rate times time”). When
the lateral distance between the obstacle and the vehicle
“approach[es] zero,” it will collide or intersect with the
vehicle. See ’867 patent col. 8 ll. 18–21, fig. 2B; see also
Decision, 2016 WL 949027, at *7.
    Goodrich discloses this very situation: when monitor-
ing a “lateral translation” of an obstacle at “its current
lateral velocity,” the system can determine whether the
obstacle “will clear or intersect [with] the vehicle.” See
Goodrich col. 5 ll. 4–9. Thus, substantial evidence sup-
ports the Board’s finding that “Goodrich expressly teach-
es” the limitation in claim 6. See Decision, 2016 WL
949027, at *7.
8           MOBILEYE VISION TECHNOLOGIES    v. IONROAD, LTD.



    At oral argument, Mobileye argued that a key feature
of the ’867 patent is that it exclusively relies on the lat-
eral displacement to estimate the time of contact, which is
not directly related to the velocity of the obstacle. See
Oral Arg. at 11:55–12:33. This feature makes a differ-
ence, Mobileye contended, because an object could be
moving at a constant velocity, but the changes in its
lateral displacement with respect to the vehicle could still
decrease or increase in a non-constant manner. See id.;
see also ’867 patent fig. 2B. But Goodrich’s collision
avoidance system does not depend on a constant velocity;
it depends on a constant “lateral velocity.” Goodrich col. 5
l. 6 (emphasis added). Therefore, the record does not
support Mobileye’s attempt to distinguish the prior art.
    Accordingly, the Board’s finding that Goodrich dis-
closes the “substantially uniformly approaches zero”
limitation is supported by substantial evidence, and the
Board properly concluded that claim 6 would have been
obvious over Matthews, Lee, and Goodrich.
    We have considered Mobileye’s remaining arguments,
but find them unpersuasive.
                       CONCLUSION
    For the foregoing reasons, we affirm the decision of
the Board.
                       AFFIRMED